Citation Nr: 1755873	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  13-14 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  This case was previously before the Board in January 2016.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Virtual VA electronic claims file.  Virtual VA contains additional VA treatment records and the Board hearing transcript, but otherwise contains documents duplicative of what is in VBMS or irrelevant to the issue on appeal.


FINDING OF FACT

Left ear or right ear hearing loss was not present in service or within a year thereafter, and are otherwise unrelated to active service.


CONCLUSION OF LAW

Left ear or right ear hearing loss was not incurred in, or aggravated by, active service, nor may they be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist as to the matters being decided in this decision.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran offered testimony before the undersigned Veterans Law Judge at a Board hearing in December 2015 and delivered sworn testimony via video conference hearing in at the RO.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103 (c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand.

The Board also finds that there has been compliance with the prior remand directives of January 2016.  See Stegall v. West, 11 Vet. App. 268 (1998). VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Applicable Law and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service- the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

In addition, service connection for certain chronic diseases, including sensorineural hearing loss (organic diseases of the nervous system), may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2017); 38 C.F.R. §§ 3.307, 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Analysis

At his December 2015 Board hearing the Veteran indicated that he served for four years as an electrician on a diesel submarine.  He would clean the battery wells once a week with an air hose but he did not wear ear protection.  He noticed some hearing difficulty during service that had become worse over the years.  He stated that he had been in quiet environments after service

The Veteran's August 1965 service enlistment examination noted that the Veteran's ears were normal.  Audiometric findings (American Standards Associates (ASA) units as converted to International Standards Organization (ISO) units) were, in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
15
LEFT
20
20
15
20
15

A June 1967 service treatment record (STR) reveals that the Veteran complained of a "ping" in his left ear.  The Veteran's ear canal was clear and the tympanic membranes were normal.  The Veteran underwent an audiogram at that time.  However, because it is unclear whether such thresholds were recorded in using American Standards Association (ASA) units or International Standards Organization-American National Standards Institute (ISO-ANSI) units, the Board will consider the recorded metrics under both standards, relying on the unit measurements most favorable to the Veteran's appeal.

The Veteran's June 1967 audiometric findings (using American Standards Associates (ASA)) units were, in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-10
-10
-5
LEFT
-10
-10
-10
Not tested
Not tested

The Veteran's June 1967 audiometric findings (using American Standards Associates (ASA) units as converted to International Standards Organization (ISO) units) were, in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
0
0
LEFT
20
20
15
Not tested
Not tested

The Veteran's September 1969 service separation examination noted that the Veteran's ears were normal.  Whisper testing was 15/15 bilaterally.  Audiometric findings (International Standards Organization (ISO) units) were, in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
10
5
Not tested
LEFT
25
20
10
5
Not tested

At a January 2011 VA examination the Veteran reported that he used forced air from a hose to clear water from batteries as part of his duties during service on a submarine.  He related that, on one occasion, the force of the pressure from the hose caused a high pitched sound to be emitted from the hose and it was difficult for him to hear out of his left ear.  The Veteran had left ear and right ear hearing loss for VA purposes.  The examiner opined that it was less likely as not that the Veteran's hearing loss was caused by or the result of military noise exposure.  The examiner noted that an audiogram conducted during the Veteran's August 1965 enlistment examination indicated hearing within normal limits.  The examiner also indicated that, in a June 1967 service treatment note, the Veteran complained of difficulty hearing and a pinging sound in his left ear; however, it was noted that the Veteran had no difficulty with his tympanic membranes, which were described as normal.  In addition, the examiner reported that a September 1969 separation examination showed hearing within normal limits.  The examiner stated, "It is highly improbable that this hearing loss would result from the incident described. Over forty years ha[ve] elapsed since the Veteran exited military service, with time for presbycusis to impact hearing as well."

In the January 2016 Board remand it was determined that the January 2011 VA examiner's opinion appeared to be based on the lack of medical evidence of hearing loss in service.  As such, the Board directed that another VA opinion be obtained.

An April 2016 VA audiologist stated that the Veteran's hearing loss was less likely than not related to his military service.  While acknowledging that the Veteran had been granted service connection for tinnitus, the audiologist noted that tinnitus was a subjective condition and had arguably been shown in one of the Veteran's STRs.  The audiologist went on to state that the rationale for the tinnitus opinion did not "impact the decision regarding hearing loss."  While noting that the Veteran had asserted that he had suffered from left ear hearing loss since 1967, the audiologist noted that STRs had not shown objective support of his assertion of left hearing loss and that hearing tests undertaken in military service were normal.  The VA audiologist commented as follows:

According to the Institutes of Medicine (2006) "a primary indicator of the presence of noise-induced hearing loss is the pattern of hearing loss in the high frequencies, referred to as the "noise notch," in which hearing thresholds at 3000, 4000 or 6000 Hz are worse than those at lower frequencies or at 8000 Hz."  This is not the pattern of hearing loss noted in the left ear for this Veteran.  In fact, when accounting, as VBA stipulates, for changes in test calibration standards that occurred in 1967 from ASA to ISO, entrance vs the 2011 hearing test measurements for 3000, 4000 and 6000 Hz showed no changes in hearing greater than test-retest variability.  There is no evidence of noise induced hearing loss on the left.  The left does have a low frequency hearing loss present in 2011, inconsistent with a noise induced hearing loss.  Possible causes of low frequency sensorineural hearing loss are varied and include, for instance, Meniere's disease, acoustic neuroma, temporal bone fracture and idiopathic unilateral sensorineural hearing loss which could be viral or vascular in origin.  The Veteran had no complaints regarding right hearing while in military service and there was no evidence of a decline in hearing on the right while in military service, again accounting for changes in testing calibration standards as stipulated by VBA.  There is high frequency hearing loss noted on the 2011.  However, the Institute of Medicine (2006) stated there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  The IOM panel concluded that based on their current understanding of auditory physiology a prolonged delay in the onset of noise-induced hearing loss was "unlikely".  The right hearing loss, thus, cannot be attributed to noise exposure while in military service.  Given the objective audiometric findings which show normal hearing in military service, refuting the Veterans assertion of hearing loss since that time, as well as the overall pattern of left hearing loss noted being inconsistent with noise induced hearing loss and further being stable in the high frequencies since entering military service, it is my opinion that no hearing loss present is related to an event in military service, including noise exposure.

The Board finds that service connection for hearing loss is not warranted.  First, there are current diagnoses of right and left ear hearing loss, as indicated by the January 2011 VA examination.  Second, however, there are no findings of a chronic condition during service.  Thus, continuity of symptomatology is not indicated.  Third, there is no diagnosis within one year of service.  Thus, service connection cannot be presumed on either basis.

Moreover, the evidence of record indicates there is no nexus between the hearing loss and active service.  The Board accords significant probative value to the April 2016 VA audiologist's opinion as it was based upon a complete review of the relevant medical evidence, including service records and post-service medical records.  Furthermore, the examiner provided a significant discussion in support of the opinion.  For example, the April 2016 opinion noted that the Veteran's left ear low frequency hearing loss present in 2011 was inconsistent with a noise induced hearing loss and that the right ear, although exhibiting high frequency hearing loss, had normal hearing at discharge and stable frequencies since discharge.  In sum, the Board finds that the April 2016 VA audiologist's opinion is probative and persuasive because it took into consideration the Veteran's medical records and history, his complaints, and provided a comprehensive and detailed supporting rationale, including citation to medical literature regarding the Veteran's particular circumstances.

The Veteran is competent to report noise exposure during his periods of service, and such assertions in this case are credible.  The Board notes that the Veteran is competent to provide statements concerning factual matters of which he has first hand knowledge (i.e., experiencing or observing noise exposure and hearing loss problems during or after service).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran, however, lacks the medical training and expertise to opine that he had hearing loss during active service, and that any current left ear or right ear hearing loss are etiologically related to acoustic trauma in service.  Additionally, the April 2016 VA audiologist's opinion, which was rendered by a trained medical professional, outweighs any lay opinion provided by the Veteran on this medically complex matter.  

Further, while the Veteran is competent to report that he has had left ear and right ear hearing loss since service, the Board notes that hearing loss was not noted at the time of his separation from service.  Further, in providing the negative opinion the April 2016 VA audiologist specially noted and was aware of the Veteran's assertion of having had hearing loss since service (June 1967).  In view of the medical evidence to the contrary, the Board does not find that the Veteran's lay statements are sufficient to establish continuity of symptomatology of left ear or right ear hearing loss.

As the preponderance of evidence is unfavorable to the claim, the Board must deny the issue of entitlement to service connection for bilateral hearing loss.  There is no reasonable doubt to be resolved.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for hearing loss is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


